Motion to Dismiss Appeal Granted, Appeal Reinstated, Appeal Dismissed,
and Memorandum Opinion filed October 19, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00695-CV
                                   ____________

 EAST OF CHICAGO PIZZA, LLC AND EOC OF OHIO, INC., Appellants

                                        V.

                    RADIA ENTERPRISES, INC., Appellee


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-37071

                          MEMORANDUM OPINION

      This is an interlocutory appeal from a September 17, 2020 order denying
appellants’ special appearance. The appeal has been abated to allow the parties to
complete a settlement. On October 11, 2021, appellants filed an unopposed motion
to dismiss the appeal on the basis that the parties have resolved their dispute, and
they have moreover agreed that each party should pay its own costs. Accordingly,
the court grants the motion, reinstates the appeal, and dismisses the appeal as moot,
with each party to bear its own costs. Tex. R. App. P. 42.1(a)(1) (voluntary dismissal
on motion).



                                       PER CURIAM



Panel Consists of Justices Jewell, Spain, and Wilson.




                                          2